 Case 7:19-cv-00776-GEC Document 17 Filed 05/29/20 Page 1 of 5 Pageid#: 82




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION


MARIE NELSON,                              )
                                           )      Civil Action No. 7:19CV00776
       Plaintiff,                          )
                                           )      MEMORANDUM OPINION
v.                                         )
                                           )      By: Hon. Glen E. Conrad
UNITED STATES OF AMERICA, et al.,          )      Senior United States District Judge
                                           )
       Defendants.                         )


       Marie Nelson filed this negligence action under the Federal Tort Claims Act (“FTCA”),

28 U.S.C. §§ 1346(b) and 2671–80, seeking damages for injuries she sustained while climbing

an observation tower on the Blue Ridge Parkway. The defendants have moved to dismiss the

complaint on multiple grounds. Nelson has not responded to the motion to dismiss, and the time

for doing so has expired. See W.D. Va. Civ. R. 11(c)(1). For the following reasons, the court

will grant the motion to dismiss.

                                        Background

       On August 21, 2017, Nelson, a Virginia resident, visited the historic Groundhog

Mountain Tower in Patrick County, Virginia. Nelson alleges that the tower is “part of the Blue

Ridge Parkway,” and that “the United States of America, by and through the United States

Department of the Interior, acting through the National Park Service, exercised control over

Groundhog Mountain Tower and the stairway inside.” Compl. ¶ 10, ECF No. 1. While Nelson

was climbing the stairway, which was allegedly “uneven” and “unsafe due to its design and

maintenance,” the stairway suddenly “caused her to fall and she sustained serious, severe, and

permanent injuries.” Id. at ¶ 9.
 Case 7:19-cv-00776-GEC Document 17 Filed 05/29/20 Page 2 of 5 Pageid#: 83




        On November 19, 2019, Nelson filed this action under the FTCA, asserting claims of

negligence against the United States, the Department of the Interior, and the National Park

Service. The defendants have moved to dismiss the complaint in its entirety. Among other

arguments, the defendants contend that Nelson’s negligence claims should be dismissed under

Federal Rule of Civil Procedure 12(b)(6), because they are barred by Virginia’s recreational land

use statute.

                                      Standard of Review

        Rule 12(b)(6) permits a party to move for dismissal of a complaint for failure to state a

claim upon which relief can be granted. When deciding a motion to dismiss under this rule, the

court must accept as true all well-pleaded allegations and draw all reasonable factual inferences

in the plaintiff’s favor. Erickson v. Pardus, 551 U.S. 89, 94 (2007). “While a complaint attacked

by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s

obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citation and quotation marks

omitted). To survive dismissal, “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim for relief that is plausible on its face,’” meaning that it must “plead[]

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570).

        “Generally, when a defendant moves to dismiss a complaint under Rule 12(b)(6), courts

are limited to considering the sufficiency of allegations set forth in the complaint and the

documents attached or incorporated into the complaint.” Zak v. Chelsea Therapeutics Int’l, Ltd.,



                                                2
  Case 7:19-cv-00776-GEC Document 17 Filed 05/29/20 Page 3 of 5 Pageid#: 84




780 F.3d 597, 606 (4th Cir. 2015) (internal quotation marks omitted). However, the court may

also “properly take judicial notice of matters of public record.” Philips v. Pitt Cty. Mem’l Hosp.,

572 F.3d 176, 180 (4th Cir. 2009).

                                                    Discussion

         The FTCA “authorizes certain tort clams against the United States ‘where the United

States, if a private person, would be liable to the claimant in accordance with the law of the place

where the act or omission occurred.’” 1 Sanders v. United States, 937 F.3d 316, 327 (4th Cir.

2019) (quoting 28 U.S.C. § 1346(b)(1)); see also 28 U.S.C. § 2764. In this case, the allegedly

negligent acts or omissions occurred in Virginia. Accordingly, the court must apply Virginia

law. Cibula v. United States, 664 F.3d 428, 429 (4th Cir. 2012).

         Virginia’s recreational land use statute limits the liability of a landowner who makes his

property freely available for sightseeing or other recreational purposes. See Va. Code Ann.

§ 29.1-509(B). The statute provides, in pertinent part, as follows:

                  A landowner 2 shall owe no duty of care to keep land or premises
                  safe for entry or use by others for . . . sightseeing . . . [or] for any
                  other recreational use . . . . No landowner shall be required to give
                  any warning of hazardous conditions or uses of, structures on, or
                  activities on such land or premises to any person entering on the
                  land or premises for such purposes . . . .

Id. Courts have held that this statute applies to property owned or controlled by the United

States in Virginia. See Lufti v. United States, 527 F. App’x 236, 243–46 (4th Cir. 2013)

(affirming the application of the recreational land use statute in an FTCA action arising from an

injury at the United States Air Force Memorial in Arlington, Virginia); Knieriem v. United

       1
         The defendants correctly note that the United States is “the only proper defendant” in an action filed under
the FTCA. Webb v. Hamidullah, 281 F. App’x 159, 161 n.4 (4th Cir. 2008) (citing 28 U.S.C. § 2674). Thus, the
Department of the Interior and the National Park Service were incorrectly named as defendants in this action.
         2
          For purposes of the statute, a landowner is “the legal title holder, any easement holder, lessee, occupant or
any other person in control of land or premises.” Va. Code Ann. § 29.1-509(A).

                                                          3
  Case 7:19-cv-00776-GEC Document 17 Filed 05/29/20 Page 4 of 5 Pageid#: 85




States, No. 1:08-cv-00261, 2008 U.S. Dist. LEXIS 135711, at *4 (E.D. Va. July 22, 2008)

(holding that the plaintiff in an FTCA action “failed to state a claim under the Virginia

Recreational Use Statute”). The statute precludes claims of ordinary negligence but does not bar

claims of gross negligence. Va. Code Ann. § 29.1-509(D); see also Lufti, 527 F. App’x at 344

(holding that the plaintiff would have to prove that the United States was grossly negligent in

order to avoid application of the recreational land use statute).

         In this case, Nelson asserts claims of ordinary negligence arising from the defendants’

inspection and maintenance of an observation tower that is available for sightseeing on the Blue

Ridge Parkway in Virginia. See Compl. ¶¶ 17, 24, 31 (alleging that the defendants failed to

exercise ordinary care in their inspection and maintenance of the observation tower). “The Blue

Ridge Parkway is a component of the National Park System” of the United States, Sierra Club v.

United States Dep’t of the Interior, 899 F.3d 260, 282 (4th Cir. 2018), for which there is no fee to

travel. See https://nps.gov/blri/planyourvisit/fees.htm (last visited May 29, 2020); see also Sierra

Club, 899 F.3d at 276 n.4 (taking judicial notice of information publicly available on a federal

agency’s website).

         For the reasons stated in support of the pending motion, which Nelson has not opposed,

the court concludes that Nelson’s negligence claims are barred by Virginia’s recreational land

use statute. Under this statute, a private landowner in similar circumstances would not be liable

for Nelson’s injuries. Consequently, the United States cannot be held liable under the FTCA.

Accordingly, the court will grant the defendants’ motion to dismiss. 3




         3
           In light of the court’s conclusion that Nelson’s claims are barred by the recreational land use statute, the
court finds is unnecessary to address any remaining arguments asserted in support of the motion to dismiss.

                                                            4
 Case 7:19-cv-00776-GEC Document 17 Filed 05/29/20 Page 5 of 5 Pageid#: 86




       The Clerk is directed to send a copy of this memorandum opinion and the accompanying

order to all counsel of record.

                    29th day of May, 2020.
       DATED: This _____




                                             5
